DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art of record failed to teach a method for guiding a worker through an installation process using a guidance device including
outputting, via a user interface of the guidance device, an indication of a first bolt in the bolts in the required torqueing pattern; 
receiving, via the input/output unit, an applied torque value from the torque wrench; outputting, via the user interface, an indication of a next bolt of the required torqueing pattern; 
repeating the steps of receiving the applied torque value and outputting the indication of the next bolt until a last applied torque value for the flange is received from the torque wrench; and 
upon determining that the last applied torque value for the flange has been received from the torque wrench, transmitting a torque record to a data storage at a remote location, the torque record comprising applied torque values associated with the flange and an indication of the order in which the torque values were applied; and 
presenting, via the user interface, a result of a direct torqueing audit.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rick K. Chang whose telephone number is (571) 272-4564.  The examiner can normally be reached on 5:30 AM to 1:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P. Bryant can be reached on (571) 272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/RICK K CHANG/                                                                                       Primary Examiner, Art Unit 3726